Cite as 2017 Ark. 247

                SUPREME COURT OF ARKANSAS
                                      No.   CR-16-413

AARON MICHAEL LEWIS                               Opinion Delivered   September 14, 2017

                               APPELLANT
V.

STATE OF ARKANSAS
                                                  DISSENTING OPINION ON DENIAL
                                 APPELLEE
                                                  OF REHEARING.



                            JOSEPHINE LINKER HART, Justice

       I would grant rehearing on this case because this court, and this court alone is charged

with the responsibility of interpreting the Arkansas Constitution. In my view, the mere

similarity of other constitutions to our own is not a compelling reason to adopt the decisions

of other courts—even the Supreme Court of the United States. I cannot accept that the

textual right against self-incrimination found in the Arkansas Constitution concerns only

verbal communication; in the case of Mr. Patane, his unlawful possession of a firearm was

proven conclusively because it was in his bedroom, which he alone occupied. United States

v. Patane, 542 U.S. 630, 633--34 (2004).       Did it really matter that the finder of fact was

precluded from hearing that the gun was found exactly where Mr. Patane told police it was

located?

       As I pointed out in my concurring opinion, it was completely unnecessary for this

court to adopt the Patane rule. I must agree with Mr. Lewis, this court’s rationale for doing

so is unacceptable. I would grant rehearing.